*593The finding of permanent neglect was supported by clear and convincing evidence (see Social Services Law § 384-b [7] [a]). The record shows that the agency acted diligently by issuing several referrals for the mother to attend programs mandated by her service plan, and caseworkers repeatedly reminded the mother of her need to complete the programs in order to regain custody. Despite these diligent efforts, in the four years since the child’s removal, the mother failed to complete her service plan in that she did not complete mental health treatment and never enrolled in a drug treatment program (see Matter of Aniya Evelyn R. [Yolanda R.], 77 AD3d 593 [2010]; Matter of Lady Justice I., 50 AD3d 425 [2008]).
A preponderance of the evidence establishes that the best interests of the child were served by the termination of the mother’s parental rights (Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The evidence demonstrated that the child had been provided a loving and stable home environment by his paternal grandmother, who wished to adopt him. Furthermore, contrary to the mother’s contention, a suspended judgment was not warranted under the circumstances (see Matter of Michael B., 80 NY2d 299, 311 [1992]). Concur — Tom, J.P., Saxe, Moskowitz, DeGrasse and Abdus-Salaam, JJ.